COOK, Justice
(dissenting).
I respectfully dissent. A tenured public school teacher has petitioned this Court to consider the following question: Whether the board of education may, in a hearing convened to address its proposed termination of a teacher with 23 years of experience, and consistent with due process requirements, rely on allegations that a decline in students’ standardized test scores evidenced the teacher’s incompetence, where the specific reasons contained in the board’s pretermination notice to the teacher failed to include the decline as a reason for termination?
The board failed to provide in its preter-mination notice any indication that it was going to consider a decline in students’ standardized test scores as evidence of incompetence, yet at the hearing it heard substantial evidence relating to a decline in test scores. Procedural due process requires notice, to allow for the preparation of a defense. It appears that the board considered evidence of declining test scores as bearing on the question of competency. Therefore, in my judgment, the dismissal was based on a proceeding conducted without adequate notice and violated the constitutional guaranty of due process. I would therefore grant the writ.